Case 6:20-cv-01891-WWB-LRH Document 45 Filed 05/13/21 Page 1 of 1 PageID 236




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

NANCY JONES,

                    Plaintiff,

v.                                                      Case No: 6:20-cv-1891-WWB-LRH

DAYTONA BR-GD, INC.,

                    Defendant.


                                        ORDER

      THIS CAUSE is before the Court on Plaintiff’s Notice of Dismissal (Doc. 44).

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), the Clerk of Court is directed

to terminate all pending motions and close this case.

      DONE AND ORDERED at Orlando, Florida on May 13, 2021.




Copies to:

Counsel of Record
